FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June 2007 Commission File Number 000-50859 TOP TANKERS INC. (Translation of registrant’s name into English) 1 VAS. SOFIAS & MEG. ALEXANDROU STREET MAROUSSI ATHENS 151 24 GREECE (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [X]Form 40-F [_] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)7: Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.Yes [_]No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): . INFORMATION CONTAINED IN THIS FORM 6-K REPORT Attached to this report on Form 6-K as Exhibit 1 is a letter to the shareholders of TOP Tankers Inc. (the “Company”) regarding the Notice of the Annual Meeting of Shareholders of the Company.Attached as Exhibit 2 is the Notice of the Annual Meeting of Shareholders of the Company.Attached as Exhibit 3 is the Form of Proxy for the Annual Meeting of Shareholders of the Company.Attached as Exhibit 4 is the Proxy Statement for the Annual Meeting of Shareholders of the Company. Exhibit 1 May 7, 2007 TO THE SHAREHOLDERS OF TOP TANKERS INC. Enclosed is a Notice of the Annual Meeting of Shareholders of TOP Tankers Inc. (the “Company”) which will be held at the Pentelikon Hotel, 6 Deligianni Street, Kefalari, Kifissia, Athens, Greece on June 28, 2007 at 1300 hours. At this Annual Meeting (the “Meeting”), shareholders of the Company will consider and vote upon proposals: 1. To elect three Class III Directors to serve until the 2010 Annual Meeting of Shareholders (“Proposal One”); 2. To approve a reverse split of the Company’s common stock at a ratio of 2 to 1 and the related amendment to the Company’s Amended and Restated Articles of Incorporation, attached hereto as Exhibit A (“Proposal Two”); 3. To ratify the appointment of Deloitte (Greece) as the Company’s independent auditors for the fiscal year ending December 31, 2007 (“Proposal Three”); and 4. To transact other such business as may properly come before the meeting or any adjournment thereof. Adoption of Proposal One requires the affirmative vote of a plurality of votes cast by shareholders entitled to vote and voting at the Meeting. Adoption of Proposal Two requires the affirmative vote of a majority of all outstanding shares entitled to vote at the Meeting.Adoption of Proposal Three requires the affirmative vote of a majority of votes cast by shareholders entitled to vote and voting at the Meeting. You are cordially invited to attend the Meeting in person. If you attend the Meeting, you may revoke your proxy and vote your shares in person. 1 Vas. Sofias & Meg. Alexandrou Str., Maroussi - Athens GR-151 24 Tel: +30 , Fax: +30 210 614 1203e-mail: am@toptankers.com – www.toptankers.com IT IS IMPORTANT TO VOTE.WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ENCLOSED ENVELOPE, WHICH DOES NOT REQUIRE POSTAGE IF MAILED IN THE UNITED STATES.THE VOTE OF EVERY SHAREHOLDER IS IMPORTANT AND YOUR COOPERATION IN RETURNING YOUR EXECUTED PROXY PROMPTLY WILL BE APPRECIATED.ANY SIGNED PROXY RETURNED AND NOT COMPLETED WILL BE VOTED IN FAVOR OF ALL THE PROPOSALS LISTED IN THE PROXY STATEMENT. Very truly yours, Evangelos J. Pistiolis Chief Executive Officer Exhibit 2 TOP TANKERS INC. NOTICE OF ANNUAL MEETING OF SHAREHOLDERS June 28, 2007 NOTICE IS HEREBY given that the Annual Meeting of the shareholders of TOP Tankers Inc. (the “Company”) will be held on June 28, 2007, at 1300 hours, at the Pentelikon Hotel, 6 Deligianni Street, Kefalari, Kifissia, Athens, Greece, for the following purposes, of which item 1 is more completely set forth in the accompanying Proxy Statement: 1. To elect three Class III Directors to serve until the 2010 Annual Meeting of Shareholders (“Proposal One”); 2. To approve the reverse split of the Company’s common shares at a ratio of 2 to 1 and the related amendment to the Company’s Amended and Restated Articles of Incorporation, attached hereto as Exhibit A (“Proposal Two”); 3. To ratify the appointment of Deloitte (Greece) as the Company’s independent auditors for the fiscal year ending December 31, 2007 (“Proposal Three”); 4. To transact other such business as may properly come before the meeting or any adjournment thereof. The Board of Directors has fixed the close of business on May 4, 2007 as the record date for the determination of the shareholders entitled to receive notice and to vote at the Annual Meeting or any adjournment thereof. IT IS IMPORTANT TO VOTE.WHETHER OR NOT YOU PLAN TO ATTEND THE ANNUAL MEETING, PLEASE COMPLETE, DATE, SIGN AND RETURN THE ENCLOSED PROXY IN THE ENCLOSED ENVELOPE, WHICH DOES NOT REQUIRE POSTAGE IF MAILED IN THE UNITED STATES.THE VOTE OF EVERY SHAREHOLDER IS IMPORTANT AND YOUR COOPERATION IN RETURNING YOUR EXECUTED PROXY PROMPTLY WILL BE APPRECIATED.ANY SIGNED PROXY RETURNED AND NOT COMPLETED WILL BE VOTED IN FAVOR OF ALL THE PROPOSALS PRESENTED IN THE PROXY STATEMENT. 1 Vas. Sofias & Meg. Alexandrou Str., Maroussi - Athens GR-151 24 Tel: +30 , Fax: +30 210 614 1203 e-mail: am@toptankers.com – www.toptankers.com If you attend the annual meeting, you may revoke your proxy and vote in person. BY ORDER OF THE BOARD OF DIRECTORS Eirini Alexandropoulou Secretary May7, 2007 Athens, Greece Exhibit 3 [FRONT OF PROXY CARD] IF YOU HAVE NOT VOTED VIA THE INTERNET OR TELEPHONE, FOLD ALONG THE PERFORATION, DETACH AND RETURN THE BOTTOM PORTION IN THE ENCLOSED ENVELOPE. [LOGO] Proxy–Top Tankers Inc. THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS OF TOP TANKERS INC. The undersigned hereby appoints Evangelos J. Pistiolis, Stamatios N. Tsantanis and Eirini Alexandropoulou, and each of them, with power to act without the other and with power of substitution, as proxies and attorneys-in-fact and hereby authorizes them to represent and vote, as provided on the other side, all shares of TOP Tankers Inc. Common Stock which the undersigned is entitled to vote, and, in their discretion, to vote upon such other business as may properly come before the Annual Meeting of Stockholders of TOP Tankers Inc. to be held June 28, 2007 or any adjournment thereof, with all powers which the undersigned would possess if present at the Meeting. THIS PROXY WILL BE VOTED AS DIRECTED, OR IF NO DIRECTION IS INDICATED, WILL BE VOTED “FOR” THE PROPOSALS.THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS (Continued, and to be marked, dated and signed, on the other side.) [REVERSE OF PROXY CARD] Electronic Voting Instructions You can vote by Internet or telephone! Available 24 hours a day, 7 days a week! Instead of mailing your proxy, you may choose one of the two voting methods outlined below to vote your proxy. VALIDATION DETAILS ARE LOCATED BELOW IN THE TITLE BAR Proxies submitted by the Internet or telephone must be received by 1:00a.m., Central Time, on June 28, 2007. Vote by Internet · Log on to the Internet and go to www.investorvote.com · Follow the steps outlined on the secured website. Vote by telephone · Call toll free 1-800-652-VOTE (8683) within the United States, Canada & Puerto Rico any time on a touch tone telephone.There is NO CHARGE to you for the call. · Follow the instructions provided by the recorded message. Annual Meeting Proxy Card IF YOU HAVE NOT VOTED VIA THE INTERNET OR TELEPHONE, FOLD ALONG THE PERFORATION, DETACH AND RETURN THE BOTTOM PORTION IN THE ENCLOSED ENVELOPE. AProposals – The Board of Directors recommends a vote FOR all the nominees listed and FOR Proposals 2 – 3. 1.Election of Directors: 01
